



Execution Version
SEVENTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 22, 2019 (this “Amendment”), is by and among Commercial Metals
Company, a Delaware corporation (the “Company”), CMC International Finance S.à
r.l., a company organized and existing under the laws of Luxembourg as a société
à responsabilité limitée (the “Foreign Borrower”) (the Company, together with
the Foreign Borrower, collectively, the “Borrowers”), the lending institutions
party hereto and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for itself and the other Lenders party to that certain
Credit Agreement, dated as of June 26, 2014 (as amended, supplemented, and
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among the Borrowers, the lending institutions party thereto
(the “Lenders”) and the Administrative Agent. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.
WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement to make certain revisions to the terms and conditions of the Credit
Agreement as specifically set forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrowers, the Lenders and the Administrative Agent hereby
agree as follows:
§1.Amendments to Credit Agreement.
(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:
“Covered Party” has the meaning specified in Section 11.29.
“QFC Credit Support” has the meaning specified in Section 11.29.
“Supported QFC” has the meaning specified in Section 11.29.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.29.
(b)    The definition of “Arrangers” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated to read as follows:
“Arrangers” means BofA Securities, Inc., Wells Fargo Bank, National Association,
PNC Bank, National Association and Citibank, N.A., each in their capacity as a
joint lead arranger and joint book manager.




SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 1

--------------------------------------------------------------------------------





(c)    The definition of “Funded Debt” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated to read as follows:
“Funded Debt” of any Person means, as of the date of determination and without
duplication (a) all Indebtedness of such Person for borrowed money (other than
any Receivables Facility Attributed Indebtedness of such Person) or which has
been incurred in connection with the acquisition of plant, property and
equipment, (b) all Capitalized Rentals of such Person, and (c) all Guaranties by
such Person of Funded Debt of others. For the avoidance of doubt, Receivables
Facility Attributed Indebtedness of any Person shall not be included as Funded
Debt of such Person.
(d)    The definition of “Related Parties” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read as follows:
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
(e)    The reference to “Revolving Lender” in Section 2.05(a)(i) and Section
2.12(a) shall be amended to refer to “Revolving Credit Lender”.
(f)    The definition of “S&P” set forth in Section 1.01 of the Credit Agreement
is hereby amended and restated to read as follows:
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
(g)    Clause (a) of Section 1.03 of the Credit Agreement is hereby amended and
restated to read as follows:
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
(i) for changes in the method of inventory accounting prepared in conformity
with GAAP and (ii) as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein, (i)
Indebtedness of the Company and its consolidated Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 on financial liabilities shall be disregarded, and (ii) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 “Financial Instruments”
(or any other financial accounting standard having a




SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------





similar result or effect) to value any Indebtedness of the Company or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Indebtedness, no effect shall be given to (x) any
election by the Company to measure an item of Indebtedness using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification 825–10–25 (formerly known as FASB 159) or any similar accounting
standard) or (y) any change in accounting for leases pursuant to GAAP resulting
from the implementation of Financial Accounting Standards Board ASU No. 2016–02,
Leases (Topic 842), to the extent such adoption would require recognition of a
lease liability where such lease (or similar arrangement) would not have
required a lease liability under GAAP as in effect on December 31, 2015.
(h)    Clause (b) of Section 1.03 of the Credit Agreement is hereby amended and
restated to read as follows:
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements dated August 31, 2016
for all purposes of this Agreement notwithstanding any change in GAAP related
thereto.
(i)    Section 1.02 of the Credit Agreement is hereby amended by adding a new
subsection (e) thereto to read as follows:
(e)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).




SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------





(j)    Clause (c) of Section 1.05 of the Credit Agreement is hereby amended and
restated to read as follows:
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to rate that is an alternative
or replacement for or successor to any of such rate (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.
(k)    Section 2.16 of the Credit Agreement is hereby amended by adding a new
subsection (c) thereto to read as follows:
(c)    New Swing Line Loans/Letters of Credit. So long as any Revolving Credit
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan (and, for the
avoidance of doubt, after giving effect to any reallocation described in Section
2.16(a)(iv) above) and (ii) no L/C Issuer shall be required to issue, extend,
increase, reinstate or renew any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.
(l)    Article XI of the Credit Agreement is hereby amended by adding a new
Section 11.29 thereto to read as follows:
11.29. Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation




SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------





and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 11.29, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
§2.    Conditions to Effectiveness. This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:
(a)    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by the Borrowers, each Guarantor
and the Required Lenders;
(b)    the Administrative Agent shall have received a (i) certified resolution
of the Company authorizing the execution, delivery and performance of this
Amendment, and (ii) a certified resolution of the Foreign Borrower authorizing
the execution, delivery and performance of this Amendment;
(c)    the Administrative Agent shall have received all invoiced out of pocket
fees and expenses due and owing in connection with this Amendment;




SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 5

--------------------------------------------------------------------------------





(d)    the Borrowers shall have paid all reasonable invoiced fees and expenses
of the Administrative Agent’s counsel, Greenberg Traurig LLP; and
(e)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.
§3.    Representations and Warranties. The Borrowers represent and warrant to
the Administrative Agent and the Lenders as follows:
(a)    the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that a representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of this Amendment, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that the representations contained in Section 5.05(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) of the Credit Agreement, respectively;
(b)    no event has occurred and is continuing which constitutes a Default or an
Event of Default;
(c)    (i) the Borrowers have full power and authority to execute and deliver
this Amendment and (ii) this Amendment has been duly executed and delivered by
the Company and the Foreign Borrower, as the case may be, and (iii) this
Amendment and the Credit Agreement, as amended hereby, constitute the legal,
valid and binding obligations of the Company and the Foreign Borrower, as the
case may be, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);
(d)    neither the execution, delivery and performance of this Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will violate any Law or conflict with any
Organization Documents of either Borrower, or any indenture, agreement or other
instrument to which either Borrower or any of its property is subject; and
(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by either Borrower of
this Amendment or (ii) the acknowledgement by any Guarantor of this Amendment.
§4.    No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents




SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 6

--------------------------------------------------------------------------------





(as amended and restated in connection herewith, if applicable) are hereby
ratified and confirmed and remain in full force and effect. Nothing herein shall
be construed to be an amendment, consent or a waiver of any requirements of the
Borrowers, or of any other Person under the Credit Agreement or any of the other
Loan Documents except as expressly set forth herein or pursuant to a written
agreement executed in connection herewith. Nothing in this Amendment shall be
construed to imply any willingness on the part of the Administrative Agent or
any Lender to grant any similar or future amendment, consent or waiver of any of
the terms and conditions of the Credit Agreement or the other Loan Documents.
§5.    Guarantor’s Acknowledgment. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrowers of this Amendment, (b) acknowledges and agrees that its
obligations in respect of its Domestic Guaranty or Foreign Guaranty, as
applicable, are not released, diminished, waived or modified, impaired or
affected in any manner by this Amendment or any of the provisions contemplated
herein, (c) ratifies and confirms its obligations under its Domestic Guaranty or
Foreign Guaranty, as applicable, and (d) acknowledges and agrees that it has no
claims or offsets against, or defenses or counterclaims to, its Domestic
Guaranty or Foreign Guaranty, as applicable.
§6.    Reference to the Credit Agreement.
(a)    Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as modified hereby. This Amendment
shall be a Loan Document.
(b)    The Credit Agreement, as modified herein, shall remain in full force and
effect and is hereby ratified and confirmed.
§7.    Costs, Expenses and Taxes. The Company agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).
§8.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.
§9.    Governing Law; Binding Effect. This Amendment shall be deemed to be a
contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law. This Amendment shall be binding upon




SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 7

--------------------------------------------------------------------------------





the parties hereto and their respective successors and assigns. The provisions
of Section 11.15 of the Credit Agreement are incorporated herein mutatis
mutandis.
§10.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
§11.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT,
AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.


[Remainder of Page Intentionally Left Blank]






SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
COMMERCIAL METALS COMPANY,
as Borrower


By: /s/ Paul Lawrence    
    Name: Paul Lawrence
    Title: Treasurer and Vice President
Financial Planning and Analysis


Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






CMC INTERNATIONAL FINANCE, S.Á R.L.,
as Borrower


By: /s/ Nathan B. Kraus    
    Name: Nathan B. Kraus
    Title: Class B Manager


By: /s/ Peter Jan van der Meer    
    Name: Pieter Jan van der Meer
    Title: Class A Manager


Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Melissa Mullis    
    Name: Melissa Mullis
    Title: Assistant Vice President






Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and Swing Line Lender


By: /s/ Scott Blackman    
    Name: Scott Blackman
    Title: SVP




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as a Lender and an L/C Issuer


By: /s/ Brad Peters    
    Name: Brad Peters
    Title: Director




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Jonathan D. Beck    
    Name: Jonathan D. Beck
    Title: Vice President




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






BBVA USA f/k/a COMPASS BANK,
as a Lender



By: /s/ Raj Nambiar    
    Name: Raj Nambiar
    Title: Sr. Vice President




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Joseph McElhinny    
    Name: Joseph McElhinny
    Title: Vice President




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






COŐPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as a Lender


By: /s/ Paul Moisselin    
    Name: Paul Moisselin
    Title: Executive Director


By: /s/ Gabrielle Rossi    
    Name: Gabrielle Rossi
    Title: Vice President




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY,
as a Lender


By: /s/ Jim Wright    
    Name: Jim Wright
    Title: Vice President




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






BMO HARRIS BANK N.A.,
as a Lender



By: /s/ Jason Deegan    
    Name: Jason Deegan
    Title: Director






Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





SANTANDER BANK, N.A.,
as a Lender



By:    /s/ Carolina Gutierrez    
    Name: Carolina Gutierrez
    Title: Vice President
By:    /s/ Zara Kamal    
    Name: Zara Kamal
    Title: Vice President












Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Lender



By: /s/ Jonathan F. Lindvall    
    Name: Jonathan F. Lindvall
    Title: Senior Vice President




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender



By: /s/ Neha Shah    
    Name: Neha Shah
    Title: Duly Authorized Signatory




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as a Lender



By: /s/ Justin Brauer    
    Name: Justin Brauer
    Title: Director




Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:


STRUCTURAL METALS, INC.
C M C STEEL FABRICATORS, INC.
SMI STEEL LLC
OWEN ELECTRIC STEEL COMPANY OF
SOUTH CAROLINA
SMI-OWEN STEEL COMPANY, INC.
OWEN INDUSTRIAL PRODUCTS, INC.
CMC STEEL OKLAHOMA, LLC
CMC STEEL US, LLC
CMC REBAR WEST




By:     /s/ Paul Lawrence            
Name:     Paul Lawrence
Title:     Treasurer




CMC GH, LLC


By:     /s/ Paul Kirkpatrick            
Name:     Paul Kirkpatrick
Title:     Secretary




CMC POLAND SP. Z O.O.


By:     /s/ Jerzy Kozicz            
Name: Jerzy Kozicz
Title: President of the Management Board    


By:     /s/ Tomasz Flak            
Name: Tomasz Flak
Title: Member of the Management Board    


Signature Page to Seventh Amendment to Fourth Amended and Restated Credit
Agreement